El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
Esta apelación la interpuso el demandado en este pleito porque en un memorándum de costas presentado por el de-mandante aprobó la corte inferior una partida de $500 para honorarios de abogado. Se nos pide que la desestimemos ' por frívola.
La demanda sólo tiene una causa de acción, aunque en la .súplica se solicitan varios remedios. La sentencia declaró con lugar la demanda pero negó uno de los remedios intere-*333sados, sin especial condena de costas. El demandante apeló por no haber sido concedido dicho remedio ni las costas. Nuestra sentencia confirmó la apelada menos en el particular de las costas, las que impuso al demandado. Cuando a su tiempo presentó el demandante su memorándum de costas consignó en él una partida de $1,500 para honorarios de abo-gado, la que la corte inferior fijó en $500.
 Los motivos alegados para esta apelación son los siguientes:
“Primero. — El tribunal sentenciador cometió error al interpre-tar el decreto de costas dado por este Iíon. Tribunal Supremo, en el sentido de incluir todas las causadas en el pleito, sin limitar la imposición a las originadas por la primera causa de acción o nu-lidad de juicio ejecutivo.
“Segundo. — Cometió, asimismo, error el tribunal sentenciador al no distinguir, según fue solicitado por la parte demandada-apelante, entre costas causadas por la primera causa de acción y las origina-das por el ejercicio de la segunda causa de acción, resuelta a favor de la demandada-apelante.
“Tercero. — Cometió error el mismo tribunal sentenciador al in-cluir en su tasación honorarios de abogado siendo así que no se probó que éstos hubieran sido pagados por Santini Fertilizer Co., o los hu-biera prometido pagar o cediere a su abogado los que se les conce-dieran como razonables, como tampoco se hizo prueba del montante convenido y realmente pagado por tal concepto a su abogado, por dicha demandante-apelada.
“Cuarto.' — -Erró también el tribunal sentenciador al no tener en consideración para tasar los honorarios de abogado' la cuantía li-tigiosa y el pequeño grado de temeridad de la parte condenada al pago de las costas.
“Quinto. — Por último incurrió en error el tribunal sentenciador al no apreciar el grado alto de temeridad de la Santini Fertilizer Co. y la forma en que presentó las acciones acumuladas en la de-manda. ’ ’
Entendemos que son frívolos los motivos en que se funda esta apelación, pues en la demanda" no se aleg’an separada-mente dos causas de acción, y como a pesar de no haber sido concedido por el tribunal inferior ni por este Tribunal Supremo uno de los remedios interesados impusimos, sin em*334bargo, las costas al demandado, no interpretó mal nuestra sentencia la corte inferior al estimar que debía pagar todas las costas causadas en el pleito.
El segundo motivo del recurso se alega sobre la base de que el primero sea sostenido, por lo que carece de- funda-mento.
El tercero también es fútil porque para que el deman-dante pueda cobrar los honorarios de abogado como parte de las costas no tenía que probar que se los había pagado, o que le hubiera prometido pagárselos, o que cediera a su abogado lo que se le concediera por ese concepto.
El cuarto y el quinto motivos tampoco son sostenibles porque la reducción a una tercera parte de la cantidad soli-citada para honorarios de abogado demuestra que la corte inferior tuvo en cuenta las circunstancias del pleito al fijar la cantidad que debe ser pagada por honorarios de abogado.

La apelación debe ser desestimada.